Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 5/7/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-20 are pending in this office action.
Claim 10 has been amended.
Claims 1-20 have been rejected. 

Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.	 Claims 1, 2, 4, 6, 7, 12-14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358) in view of NPL Toshihiro Y et al. (English translation of JP 20160430694) and further in view of NPL Yamagata et al. (in applicants filed 6
pages NPL reference on 3/02/2020: Press release materials, Yagamata University, 2013).

7. 	Regarding claims 1-2, 4, 18, Yukari H et al. discloses that using rice as raw material is combined with water (Under Description, page 2 first paragraph) to make gelatinized product which is subjected to mechanical stirring treatment to make rice gel (Under Description, page 1, page 2 last two paragraphs, page 3 First paragraph). Yukari H et al. also discloses that rice can be in the form of rice grain, milled rice etc. (at least in page 4 paragraph 1). It is known that raw rice is made rice flour by milling method to meet “obtained by milling raw rice” as claimed in claim 1. Yukari H et al. also discloses that water addition may be adjusted as needed and it depends on desired viscosity etc. is needed (Under Description, page 9 fourth paragraph).
Yukari H et al. is specifically silent about rice as (i) rice bran obtained by milling of raw rice which does not include red rice bran and (ii) pulverizing “rice bran slurry’.
With respect to (i), Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer's rice as a raw material for rice wine (sake) (at least in [0039]) to meet claim 1. It also meets the claim limitation of “the raw rice bran is rice bran from Sake-brewing rice” to meet claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Fukumori et al. to separate bran of the hull part and separating hull (i.e. “red bran”) as
disclosed by Fukumori et al. (at least in [0039) in order to have desired color, which makes white rice bran which includes medium rice bran ([0039]) having high nutritional value contributed by rice bran as taught by Abe et al. (Abe et al. col 1 lines 60-65), however, without any undesired red color of the final product.
With respect to (ii), regarding the step of “pulverizing the rice bran slurry” as claimed in claim 1, Yukari H et al. discloses that the “mechanical stirring” condition can be determined depending on the state of the gelatinized material and is performed by using stirring device with pressure molding, if needed (page 6 last paragraph).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the speed of the stirring machine to perform desired stirring of the rice and water together in a way so that it performs pulverization at the same time also.
NPL Toshihiro et al. discloses a roller stone mill apparatus having disk-shaped stone provides grinding of the wet grain e.g. rice ([0003], [0056]), and this wet grinder serves as a cooking appliance as well ([0006], [0014]) and therefore, is able to generate heat which cooks the ground separated rice from other fractions to have desired fraction (white bran) to make gelatinized rice as rice gel. NPL Toshihiro et al. also discloses that the user can control the grinding operation by observing the mashing state ([0059], [0062]) to meet claims 1, 4, 11.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. (e.g. pages 1-4, pgs 4 para 1 e.g. heat treatment to make rice gel) include the teaching of NPL Toshihiro et al. to grind using disk shape stone mill apparatus ([O006], [0014]) having desired cooking (i.e. heating) during grinding (together grinding and heating) in order to make final
desired heated gelatinized rice gel as disclosed by NPL Yamagata discloses that Nishiko lab disclosed that rice flour in shake brewing was gelatinized during grinding (at least in page 1 paragraph 2 last 5 lines).
Regarding claim 18, it is to be noted that even if Toshihiro et al. discloses soaked wetted grain, therefore, one of ordinary skill in the art can add water to raw rice bran and let allow the soaked rice bran for further wet grinding step as disclosed by NPL Toshihiro et al. and discussed above to meet claim 18. In addition it is also to be noted that Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) ([0039]) from the bran. Therefore, it reads on “Red bran is removed prior to addition of water to meet claim limitation of “adding water to rice bran to obtain a slurry, the raw rice bran excluding at least red rice bran” as claimed in claim 18.

8.	 Regarding claim 6, Fukumori et al. discloses the flour milling method (Abstract) which reads on “milling raw rice” and to remove hull (i.e. red bran) to obtain medium rice bran ([0039]) to meet claim 6.

9. 	Regarding claim 7, it is within the skill of one of ordinary skill in the art to calculate the percent post milling polished rice after removing the hull (red bran) based on the calculation as disclosed by Fukumori et al. ([(0039]) and it can be achieved by optimizing the step in order to achieve complete post milling polished rice including 91% or higher as claimed in claim 7. As such, without showing unexpected results, the
claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of polished rice in Yukari H et al. in view of Fukumori et al. and NPL Toshihiro Y et al. , to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired most conversion to polished rice without red bran (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10. 	Regarding claims 12, 13, 14, Yukari H et al. in view of Fukumori et al. disclose that milling method (i.e. pulverizing) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product and white rice bran includes medium rice bran which can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer's rice as a raw material for rice wine (sake) (at least in [0039]) to meet claim 1. It also meets the claim limitation of “the raw rice bran is rice bran from Sake-brewing rice”.

11.	 Regarding claim 19, Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) ([0039]) from the bran.

12. 	Regarding claim 20, if we consider the disclosure by Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) ([0039]) which is considered as dry milling and therefore, it is “prior to adding water’ as claimed in claim 20.

13.	 Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358) in view of NPL Toshihiro Y et al. (English translation of JP 20160430694) as applied to claim 1 and further in view of Abe et al. USPN 4073958.

14. 	Regarding claim 3, Yukari et al., Fukumori et al. disclose that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer's rice as a raw material for rice wine (sake) (in Fukumori et al., at least in [0039)).
However, Yukari et al. Fukumori et al. does not specifically mention GIN-rice bran. Abe et al. discloses that the rice bran obtained from Japanese rice wine production, the polishing usually about 60% of original weight of the rice grains and this rice bran has special quality of having large amounts of proteins, fats, vitamins etc. (col 1 lines 65-67, col 2 lines 1 -15).
Therefore, when surface portions of rice grains are removed by polishing as taught by Abe (col 1 lines 65-67 and col 2 lines 1-15), it would be free from hull (i.e. red rice bran) as taught by Fukumori ([0039]) which satisfies claim 1 as claim 3 depends on claim 1.

15.	Regarding Gin-rice bran, more specifically, it is known that Gin is one type of alcohol (wine) and rice bran having 60% or less polishing is Gin-rice bran as is evidenced by applicants own specification (in PGPUB, [0044] e.g. less than 60% is GIN- rice and in [0015], [0016]). It is also to be noted that Abe et al. discloses that this particular rice bran has better nutritional quality (col 1 lines 65-67, col 2 lines 1-15) which is also evidenced by applicants own specification (in PGPUB [0016)]) and therefore, Abe’s rice bran obtained from Japanese rice wine production with the disclosed amount of polishing (col 1 lines 60-65, col 2 lines 1-6) reads on Gin-rice bran.

16. 	Claims 5, 8, 9, 15, 16, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358) in view of NPL Toshihiro Y et al. (English translation of JP 20160430694) as applied to claims 1, 12 and further in view of Dougherty et al. USPN 3574640.

17. 	Regarding claims 5, 15, 16-17, as discussed above, Yukari H et al. in view of Fukumori et al. and NPL Toshihiro Y et al. disclose that wet milling can be performed to mill hydrated rice using stone mill to grind using disk shape stone mill apparatus
 ([O006], [0014]) having desired cooking (i.e. heating) during grinding (together grinding and heating) in order to make final desired heated gelatinized rice gel.
However, they do not disclose the first pulverizing is rough (coarse) and second grinding step is fine pulverizing step.
Dougherty et al. discloses that stone mill is configured to perform wet milling by using milling apparatus e.g. stone —mill grinding apparatus etc. (col 3 lines 63-65) preferably using two successive passes through the mill having first pass with relatively coarse product and second pass to reduce the coarse product to the fine size of desired for the final product (col 3 lines 63-72).It is known that wet milling includes water addition to meet claims 15, 16, 18. Regarding claim 18, it is to be noted that Fukumori et al. discloses that milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) and therefore, raw rice bran excludes at least red rice bran of claim 18.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. in view of Fukumori (in Fukumori, Abstract and [0039]) to include the teaching of Dougherty et al.to perform grinding as desired coarse grinding (rough-pulverization) followed by further fine grinding (fine pulverization) in order to have the controlled removal of Hull (i.e. red bran in [0039] of Fukumoro et al.) which are performed by wet milling as taught by Dougherty et al. ( col 3 lines 65-75) to make wet milled slurry ( col 3 lines 65-75) for the desired use.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of coarse grinding and
fine grinding in Yukari et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired controlled removal of Hull, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

18. 	Regarding sorting as claimed in claim 8, it is interpreted that the sorting is performed using raw rice bran followed by further milling to separate hull (red rice bran) etc. in order to have desired sorted rice bran e.g. white bran. Therefore, it takes some which is sorting rice bran time and is considered as further comprising ‘sorting rice bran’ (in Fukumorri [0039)).
It is considered that it is within the skill of one of ordinary skill in the art to evaluate the production time which is variable and depends on the type of apparatus to load the amount of the rice bran to be sorted etc.

19.	 Regarding claim 9, it is also to be noted that claim 9 is interpreted as during the method of making white rice bran, there are steps to remove hull (red bran), followed by polishing at desired level to make medium rice bran followed by further polishing more to have final white rice bran as taught by Fukumori et al. ([0039]) as discussed above. Therefore, it would have been obvious to consider the input and corresponding output times for these steps together to consider total production time as claimed in claim 9. It
is interpreted that claim 9 merely recites more explanation of the ‘production time” as claimed in claim 8 from which it depends on.
Therefore, claims 8, 9 are considered as result effective variable.
Therefore, for claims 8, 9, absent showing of unexpected results, the specific amount of production time is not considered to confer patentability to the claims. As the production time is variable that can be modified, among others, by adjusting the amount of rice bran, type of apparatus etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of production time in Yukari et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired end product i.e. white bran etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

20.	 Regarding claim 16, NPL Toshihiro et al. discloses a roller stone mill apparatus having disk-shaped stone provides grinding of the wet grain e.g. rice ([0003], [0056)).
Dougherty et al. discloses that stone mill is configured to perform wet milling by
using milling apparatus e.g. stone —mill grinding apparatus etc. (col 3 lines 63-65). 

21.	Claims 1, 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358) in view of Rawlings et al.  USPN 4216234 and further in view of NPL Yamagata et al. (in applicants filed 6 pages NPL reference on 3/02/2020: Press release materials, Yagamata University, 2013).

22.	Regarding claims 1, 10, Yukari H et al. discloses that using rice as raw material is combined with water (Under Description, page 2 first paragraph) to make gelatinized product which is subjected to mechanical stirring treatment to make rice gel (Under Description, page 1, page 2 last two paragraphs, page 3 First paragraph). Yukari H et al. also discloses that rice can be in the form of rice grain, milled rice etc. (at least in page 4 paragraph 1). It is known that raw rice is made rice flour by milling method to meet “obtained by milling raw rice” as claimed in claim 1. Yukari H et al. also discloses that water addition may be adjusted as needed and it depends on desired viscosity etc. is needed (Under Description, page 9 fourth paragraph).
Yukari H et al. is specifically silent about rice as (i) rice bran obtained by milling of raw rice which does not include red rice bran and (ii) pulverizing “rice bran slurry’.
With respect to (i), Fukumori et al. discloses the milling method (i.e. pulverizing) (Abstract) with controlled polishing to exclude hull (i.e. red bran) ([0039]) that white rice bran is the product can be obtained by removing hull part of brown rice (red bran) from the bran produced by polishing brewer's rice as a raw material for rice wine (sake) (at least in [0039]) to meet claim 1. It also meets the claim limitation of “the raw rice bran is rice bran from Sake-brewing rice” to meet claim 2.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. to include the teaching of Fukumori et al. to separate bran of the hull part and separating hull (i.e.“red bran”) as disclosed by Fukumori et al. (at least in [0039) in order to have desired color, which makes white rice bran which includes medium rice bran ([0039]) having high nutritional value contributed by rice bran as taught by Abe et al. (Abe et al. col 1 lines 60-65), however, without any undesired red color of the final product.
With respect to (ii), regarding the step of “pulverizing the rice bran slurry” as claimed in claim 1, Yukari H et al. discloses that the “mechanical stirring” condition can be determined depending on the state of the gelatinized material and is performed by using stirring device with pressure molding, if needed (page 6 last paragraph).

Therefore, it is within the skill of one of ordinary skill in the art to optimize the speed of the stirring machine to perform desired stirring of the rice and water together in a way so that it performs pulverization at the same time also.
It is to be noted that Fukumori et al. discloses many types of milling ([0008], [0010], [0029]) including the wet milling using (can include water milling) stone milling or with a hammer mill ([0010], [0029]) to make dough. 
 Yukari H et al. (WO 2014199961) in view of Fukumori et al. are silent about “wherein from the water addition step to the pulverization step, the method is independent of a heat treatment”.
Rawlings et al.  discloses that stone mill generates frictional heat which can make the composition generate heat from 40- 100-degree C (col 5 lines 25-35). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Yukari H et al. (e.g. pages 1-4, pg 4 para 1 e.g. heat treatment to make rice gel) to include the teaching of Fukumori et al. discloses many types of milling ( [0008], [0010]  ) including the wet milling using  (can include water milling) stone milling ([0010], [0029])  in order to have wet milling with the desired heat generated by the frictional force of stone mill which generates frictional heat which can make the composition generate heat from 40-100 degree C as disclosed by  Rawlings et al.  (col 5 lines 25-35) in order to make final desired heated gelatinized rice gel as disclosed by NPL Yamagata who discloses that Nishiko lab disclosed that rice flour in shake brewing was gelatinized during grinding (at least in page 1 paragraph 2 last 5 lines).
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the shear force including desired high shear force in order to have desired final small particle size containing smooth textured rice gel end product etc.
Therefore, claims 10, 11 are considered as result effective variable.
Therefore, for claims 10, 11, absent showing of unexpected results, the specific amount of shear force is not considered to confer patentability to the claims. As the shear force is variable that can be modified, among others, by adjusting the amount of shear force, etc., the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of shear force in Yukari et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired final small particle size containing smooth textured rice gel end product etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

23.	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yukari H et al. (WO 2014199961) in view of Fukumori et al. (US 2005/0042358) in view of Rawlings et al.  USPN 4216234 and further in view of NPL Yamagata et al. (in applicants filed 6 pages NPL reference on 3/02/2020: Press release materials, Yagamata University, 2013) as applied to claim 10 and further as evidenced by Horigane et al. (US 2006/0138256). 

24.	Regarding claim 11, It is evidenced by Horigane et al. (US 2006/0138256) that stone mill has discs and plates which crushes food material in between the discs to produce crushed product ([0003]). 

Response to Arguments
25.	Applicants arguments and amendments have been considered. Applicants arguments and amendments of claim 10 overcome the rejections of claims 10, 11. It also needs to address claim 1 with new ground of rejection because claim 10 depends on claim 1. Therefore, another new ground of rejection for independent claim 1 has been made to reject claims 1, 10, 11 together. However, the prior rejection of claim 1 with other dependent claims have been maintained and the office action made as final. 

26.	Applicants argued on pages 5 and page 8 last paragraph, in remarks section that 
(i) “Yukari describes adding water to rice that is either granular or crushed, heating the mixture of water and rice, and mixing the heated mixture of water and rice to form a gel. Yukari does not describe adding water to rice without red rice bran (Yukari at 2:3-6). 
(ii) As conceded by the Office, Yukari does not describe “rice bran obtained by milling of raw rice which does not include red rice bran,” as in claim 1. See Action at 4. Instead, the Office relies on Fukumori in combination with Abe to allege that one of skill in the art would have been motivated to modify Yukari to exclude red bran from the rice bran slurry”.
(iii) Fukumori et al, is silent with respect to a rice gel and 
(iv) Fukumori fails to disclose “adding water to raw rice bran, the raw rice bran rice bran obtained by milling raw rice and excluding at least red rice bran”.
In response, as explained in the previous Office Action, the only difference between claim 1 and the teachings of Yukari et al.  is the use of the claimed “adding water to rice without red rice bran”? Fukumori et al, discloses separating bran of the hull part and separating hull (i.e.“red bran”) as disclosed by Fukumori et al. (at least in [0039) in order to have white rice bran which includes medium rice bran ([0039]) having high nutritional value contributed by rice bran as taught by Abe et al. (Abe et al. col 1 lines 60-65), however, without any undesired red color of the final product. One of ordinary skill in the art would reasonably have expected that substituting the rice bran with the separation of hull (red bran) as taught by Fukumori et al. yielded the predictable result of maintaining the rice bran without hull for desired color and more nutritional value. See MPEP § 2143(I)(B) and § 2143.02. The rejection of claim 1 as obvious over Yukari et al. in view Fukumori et al. 
	It is to be noted that the responses have also addressed the arguments based on MPEP 2143 and also MPEP 2142, obviousness rejection as argued on pages 7-8.

27.	Applicants also argued on first paragraph, page 8 that “Impermissible hindsight’ must be avoided”.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

28.	Applicants’ also argued that “Abe suggests that removing the surface portion of rice can remove red color, there is no indication in Yukari or Fukumori that red color is undesirable such that one of skill in the art would be motivated to remove red bran from raw rice bran. Further, Abe also teaches that “white colored” rice brans have “unpleasant smells” and “swell-disturbing characteristics” due to “the higher content of crude protein, crude fat, ash, etc.” compared to polished rice of these white rice bran materials, which make white rice bran materials unsuitable for some uses. Abe at 2:7-15. Modifying Yukari to produce rice gel from a rice bran with large amounts of proteins, fats, and vitamins according to Fukumori and Abe would therefore adversely impact the final rice gel product at least by disadvantageously modifying the taste and/or scent of the gel such that one of skill in the art would not be motivated to include white rice bran materials separate from red rice bran materials in the rice gel. Thus, there is no teaching in any of the cited art that the rices of Fukumori or Abe would be beneficial for making the rice gel of Yukari”.
In response, it is to be noted that Abe et al. has disclosed an improvement in order to improve the flavor quality of the Japanese rice wine waste product which is white rice bran in order to have waste product utilization” because Abe’s motivation is its use because of high nutritional value (at least in col 2 lines 7-15). Even if Abe discloses that “have slightly more odor due high crude protein, crude fat, etc. (col 2 lines 8-10), however, Abe discloses that for specific use, the odor may be removed by using other ingredient like soybean powder etc. (in need) (col 2 lines 46-50). Therefore, as claims 1, 3 are broad having open ended “comprising transitional phrase”, therefore, some of the ingredients (in need) may be considered.  Also, claims 1,3 do not recite any specific “odor related issue” for rice gel and also Abe discloses the odor related issues when making cracker product etc. which may also be overcome (col 2 lines 14-15) and claimed product is rice gel. However, the use of Abe et al. for the (specifically) motivation purpose is common and is applicable. Therefore, Abe is proper. 

29.	Applicants argued on page 9 that Toshihiro et al. and Yamamoto et al. do not remedy the deficiencies of Yukari, Fukumori and Abe. 
In response, it is to be noted that the arguments made for Yukari, Fukumori and Abe have already been addressed above. Therefore, as applicants do not have any further additional arguments for Toshihiro et al. and Yamamoto et al., therefore, the rejections are maintained. 

30.	Applicants’ arguments and amendments filed on 5/17/2022, in relation to claim 10 overcome the rejections of claims 10 and 11. It is to be noted that as because claim 10 depends on claim 1, therefore, another new ground of rejection is made to address claims 10, 11. As because the new ground of rejection  is because of the amendment of claim 10, and only claims 1, 10, 11 have been rejected using new secondary prior arts by , however, claim 1 is additionally rejected using new secondary prior art and  maintaining prior rejection of claim 1 as is for maintaining the rejection for all the dependent claims other than claims 10, 11, therefore, Therefore, the following action is made as final.

Conclusion
31.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792       

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792